Citation Nr: 1753362	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the Veteran's cause of death. 


WITNESSES AT HEARING ON APPEAL

The Veteran's mother
The Veteran's sister
The Veteran's brother-in-law


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1985 to April 2010.  He died on May [REDACTED], 2012.  The appellant is the Veteran's mother.  This matter comes before before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction now lies with the Jackson, Mississippi RO. 

A videoconference hearing was held on November 22, 2016 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file. 

In correspondence dated September 2016, the appellant's senator requested that the case be advanced on the Board's docket because of her failing health and advanced age.  Accordingly, this appeal has been advanced on the Board's docket pursuant to the Board's own motion under 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. At the time of his death, the Veteran was service connected for hypertension and several other disabilities.

2. Service treatment records show that the Veteran suffered from high cholesterol since 1993 while he was in service. 

3. The Veteran died on May [REDACTED], 2012; the death certificate lists cardiopulmonary arrest as the cause of death.  The probable manner of death and other significant conditions are listed as unknown.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. §§ 1110, 1310, 1311, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS OR BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  

Legal Criteria

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be medically related to the cause of death.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, whether there were resulting debilitating effects and general impairment of health that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background and Analysis

The Veteran was service connected for hypertension in May 2010.  That rating decision noted that while the Veteran was in service, he had several instances of elevated blood pressure, including two systolic readings of 224 and 222 in March 2009.  Beyond this service-connected disability, the record shows several other cardiac-related diseases that afflicted the Veteran beginning in service.  Service treatment records from his lengthy time in service show that he began suffering from high cholesterol in 1993 and continued to suffer from hyperlipidemia until he left service.   He was prescribed an oral medication to help manage his cholesterol levels while in service.  Additionally, the Veteran suffered from high glucose readings in serveral blood tests while in service.  

Entering into service at the age of eighteen, the Veteran was in service for twenty-five years, more than half of his entire life.  He died only two years after he left service from "cardiopulmonary arrest."  While the death certificate does not go into greater specifics, from the Veteran's documented heart problems in service to the length of time he served, the Board is satisfied that the evidence shows that there is a connection between his service-connected hypertension and his death.  38 U.S.C.A. 5107(b) (West 2014);  38 C.F.R. § 3.102 (2016).

The Veteran's mother, his sister, and brother-in-law made clear in the November 2016 hearing that the Veteran's health deteriorated rapidly after he left service. It is understandable that the Veteran's troubled mental and physical state and untimely death were difficult for his family. The Veteran dedicated a majority of his life to service.  The Board is grateful for his honorable service and hopes that this decision assists the family going forward. 

ORDER

Entitlement to service connection for the Veteran's cause of death is granted. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


